Exhibit 10.1

$500,000,000

SOLARCITY CORPORATION

1.625% Convertible Senior Notes Due 2019

 

 

Purchase Agreement

September 24, 2014

Goldman, Sachs & Co.

Credit Suisse Securities (USA) LLC

Merrill Lynch, Pierce, Fenner & Smith

 Incorporated

As representatives of the several Purchasers (the

 “Representatives”) named in

 Schedule I hereto,

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

c/o Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010-3629

c/o Merrill Lynch, Pierce, Fenner & Smith

   Incorporated

One Bryant Park

New York, NY 10036

Dear Ladies and Gentlemen:

SolarCity Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell to the Purchasers
named in Schedule I hereto (the “Purchasers”) an aggregate of $500,000,000
principal amount of the 1.625% Convertible Senior Notes due 2019, convertible
into common stock, par value $0.0001 per share (the “Stock”), of the Company,
specified above (the “Firm Securities”) in accordance with the provisions of the
Indenture (as defined below). The Company also proposes to sell to the
Purchasers, at the option of the Purchasers, up to an additional $75,000,000
aggregate principal amount of the



--------------------------------------------------------------------------------

1.625% Convertible Senior Notes due 2019 (the “Optional Securities”). The Firm
Securities and the Optional Securities that the Purchasers elect to purchase
pursuant to Section 2 hereof being collectively called the “Securities.” The
shares of Stock into which the Securities are convertible are hereinafter
referred to as the “Underlying Shares.”

1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

(a) A preliminary offering circular, dated September 23, 2014 (the “Preliminary
Offering Circular”), and an offering circular, dated September 24, 2014 (the
“Offering Circular”), have been prepared in connection with the offering of the
Securities and shares of the Stock issuable upon conversion thereof. The
Preliminary Offering Circular, as amended and supplemented immediately prior to
the Applicable Time (as defined in Section 1(b)), is hereinafter referred to as
the “Pricing Circular”. Any reference to the Preliminary Offering Circular, the
Pricing Circular or the Offering Circular shall be deemed to refer to and
include all documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of such circular and incorporated by reference therein
and any reference to the Preliminary Offering Circular or the Offering Circular,
as the case may be, as amended or supplemented, as of any specified date, shall
be deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Circular or the Offering Circular, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(e)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports” (provided
that where only sections of such documents are specifically incorporated by
reference, only such sections shall be considered to be part of the “Exchange
Act Reports”). The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder; and no such documents were filed with the Commission
since the Commission’s close of business on the business day immediately prior
to the date of this Agreement and prior to the execution of this Agreement,
except as set forth on Schedule II(a) hereof. The Preliminary Offering Circular
or the Offering Circular and any amendments or supplements thereto and the
Exchange Act Reports did not and will not, as of their respective dates, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through Goldman, Sachs & Co., Credit
Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated expressly for use therein;

 

2



--------------------------------------------------------------------------------

(b) For the purposes of this Agreement, the “Applicable Time” is 7:00 a.m.
(Eastern time) on the business day immediately following the date of this
Agreement; the Pricing Circular as supplemented by the information set forth in
Schedule III hereto, taken together (collectively, the “Pricing Disclosure
Package”) as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each Company Supplemental Disclosure Document (as
defined in Section 6(a)) listed on Schedule II(b) hereto and each Permitted
General Solicitation Material (as defined in Section 6(a)) listed on Schedule
II(d) hereto) does not conflict with the information contained in the Pricing
Circular or the Offering Circular and each such Company Supplemental Disclosure
Document and Permitted General Solicitation Material, as supplemented by and
taken together with the Pricing Disclosure Package as of the Applicable Time,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements or omissions
made in a Company Supplemental Disclosure Document or Permitted General
Solicitation Material in reliance upon and in conformity with information
furnished in writing to the Company by a Purchaser through Goldman, Sachs & Co.,
Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated expressly for use therein;

(c) Neither the Company nor any of its wholly owned subsidiaries (each a
“Subsidiary” and together the “Subsidiaries”) that is a “significant subsidiary”
as defined in Rule 1-02 of Regulation S-X as promulgated under the Exchange Act
(a “Significant Subsidiary”) has sustained since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Circular any material loss or material interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Circular; and, since the
respective dates as of which information is given in the Pricing Circular, there
has not been any change in the capital stock (other than (A) the issuance or
grant of securities pursuant to employee equity incentive plans or pursuant to
the exercise of outstanding options, warrants or rights, or (B) the repurchase
of shares of capital stock pursuant to agreements providing for an option to
repurchase or a right of first refusal on behalf of the Company, in each case as
such (1) equity incentive plans, (2) outstanding options, warrants or rights,
and (3) agreements are described in the Pricing Circular as of the date that
this Agreement is executed) or long-term debt of the Company or any of its
Subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, consolidated financial position, consolidated stockholders’ equity
or consolidated results of operations of the Company and its Subsidiaries, taken
as a whole (a “Material Adverse Effect”), otherwise than as set forth or
contemplated in the Pricing Circular;

 

3



--------------------------------------------------------------------------------

(d) The Company and its Subsidiaries do not own any real property. The Company
and its Subsidiaries have good and marketable title to all personal property
(other than Intellectual Property Rights, which are addressed in Section 1(x)
hereof) owned by them, free and clear of all liens, encumbrances and defects
except such as are described in the Pricing Circular or such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and any real property and buildings held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and do not
materially interfere with the use made and proposed to be made of such property
or buildings by the Company and its Subsidiaries;

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Pricing Circular, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to so qualify or be in good standing in any such jurisdiction would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; each Significant Subsidiary of the Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation;

(f) The Company has an authorized capitalization as set forth in the Pricing
Circular, and all of the issued shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable and
conform to the description of the Stock contained in the Pricing Disclosure
Package and the Offering Circular; and all of the issued shares of capital stock
of each Significant Subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and, except for
directors’ qualifying shares and except as otherwise set forth in the Pricing
Circular, are owned directly or indirectly by the Company, free and clear of all
liens, encumbrances, equities or claims;

(g) The Securities to be issued and sold by the Company to the Purchasers
hereunder have been duly authorized and, when issued and delivered against
payment therefor as provided herein, will be validly issued and fully paid and
non-assessable and will conform in all material respects to the description of
the Securities contained in the Pricing Disclosure Package and the Offering
Circular;

(h) The Securities have been duly authorized and, when issued and delivered
pursuant to this Agreement, will have been duly executed,

 

4



--------------------------------------------------------------------------------

authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
indenture to be dated as of September 30, 2014 (the “Indenture”) between the
Company and Wells Fargo Bank, National Association, as Trustee (the “Trustee”),
under which they are to be issued, which will be substantially in the form
previously delivered to you; the Indenture has been duly authorized and duly
qualified under the Trust Indenture Act and, when executed and delivered by the
Company and the Trustee, will constitute a valid and legally binding instrument,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Securities and the Indenture will conform in all material respects to the
descriptions thereof in the Pricing Disclosure Package and the Offering
Circular;

(i) When the Securities are delivered and paid for pursuant to this Agreement at
the Time of Delivery (as defined below), such Securities will be convertible
into Stock of the Company in accordance with the terms of the Indenture; the
Underlying Shares initially issuable upon conversion of such Securities have
been duly authorized and reserved for issuance upon such conversion and, when
issued upon such conversion, will be validly issued, fully paid and
non-assessable; the issuance of such Underlying Shares will not be subject to
preemptive or similar rights of any stock holder of the Company arising by law,
under the charter or Bylaws of the Company or under any agreement to which the
Company or any of its Subsidiaries is a party;

(j) The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indenture and this Agreement and
the performance by the Company of its obligations pursuant hereto will not
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, (B) result in any violation of the
provisions of the Certificate of Incorporation or Bylaws of the Company or any
of its Subsidiaries, or (C) result in any violation of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties, except in the case of (A), as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities by the Company or the consummation by the Company of the
transactions contemplated by this Agreement or the Indenture, except for
(X) such consents, approvals, authorizations, orders, registrations or
qualifications that have been obtained under the Act and the Trust Indenture
Act, (Y) such consents, approvals, authorizations, orders, registrations or
qualifications as may be required under state securities or Blue Sky laws, the
Financial Industry Regulatory Authority

 

5



--------------------------------------------------------------------------------

(“FINRA”) or NASDAQ in connection with the purchase and distribution of the
Securities by the Purchasers, or (Z) where the failure to obtain any such
consent, approval, authorization, order, registration or qualification would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(k)(A) Neither the Company nor any of its Significant Subsidiaries is in
violation of its Certificate of Incorporation or Bylaws and (B) none of the
Company, any of its Subsidiaries, or any entity in which the Company or any of
its Subsidiaries holds a direct or indirect equity interest is, or could
reasonably be expected to be, in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease, partnership agreement, limited
liability company agreement or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, except in the case
of (B) for such defaults as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(l) The statements set forth in the Pricing Circular and the Offering Circular
under the caption “Description of Notes” and “Description of Common Stock”,
insofar as they purport to constitute a summary of the terms of the Securities
and the Stock, under the caption “Material U.S. Federal Income Tax Consequences
to Non-U.S. Holders”, and under the caption “Plan of Distribution”, insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate and fair in all material respects;

(m) Other than as set forth in the Pricing Circular, there are no legal or
governmental proceedings pending to which the Company or any of its Subsidiaries
or, to the Company’s knowledge, any officer or director of the Company is a
party or of which any property or assets of the Company or any of its
Subsidiaries or, to the Company’s knowledge, any officer or director of the
Company is the subject which, if determined adversely to the Company or any of
its Subsidiaries, would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and to the Company’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others;

(n) When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the United States Securities Act of 1933, as amended (the “Act”)) as securities
which are listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system;

(o) The Company is subject to Section 13 or 15(d) of the Exchange Act;

(p) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof will not be an
“investment company”, as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

6



--------------------------------------------------------------------------------

(q) Neither the Company nor any person acting on its or their behalf (other than
the Purchasers, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Act (other than by means of a Permitted
General Solicitation, as defined below);

(r) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchasers hereunder. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Act) of any Securities or any substantially similar security
issued by the Company, within six months subsequent to the date on which the
distribution of the Securities has been completed, is made under restrictions
and other circumstances reasonably designed not to affect the status of the
offer and sale of the Securities in the United States and to U.S. persons
contemplated by this Agreement as transactions exempt from the registration
provisions of the Act;

(s) Ernst & Young LLP, which has audited the consolidated financial statements
of the Company, is an independent registered public accounting firm as required
by the Act and the rules and regulations of the Commission thereunder;

(t) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act applicable to the Company and has been
designed by the Company’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with U.S. generally accepted
accounting principles. The Company’s internal control over financial reporting
is effective and, except as disclosed in the Pricing Circular, the Company is
not aware of any material weaknesses in its internal control over financial
reporting (it being understood that this subsection shall not require the
Company to comply with Section 404 of the Sarbanes-Oxley Act of 2002 as of an
earlier date than it would otherwise be required to so comply under applicable
law);

(u) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular, except as disclosed in the
Pricing Circular, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting;

 

7



--------------------------------------------------------------------------------

(v) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to provide reasonable assurance that material information relating
to the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective at the
reasonable assurance level;

(w) The Company and its Subsidiaries own, possess or can acquire on commercially
reasonable terms adequate trademarks, trade names, patent rights, copyrights,
domain names, licenses, approvals, trade secrets, inventions, technology,
know-how and other intellectual property and similar rights, including
registrations and applications for registration thereof (collectively,
“Intellectual Property Rights”) necessary to the conduct of the business as now
conducted by them. Except as disclosed in the Pricing Circular or as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (A) there are no rights of third parties to any of the
Intellectual Property Rights owned by the Company or its Subsidiaries; (B) to
the Company’s knowledge, there is no infringement, misappropriation breach,
default or other violation, or the occurrence of any event that with notice or
the passage of time would constitute any of the foregoing, by third parties of
any of the Intellectual Property Rights of the Company or its Subsidiaries;
(C) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s or any Subsidiary’s
rights in or to, or the violation of any of the terms of, any of their
Intellectual Property Rights, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (D) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity, enforceability or scope of any such Intellectual
Property Rights, and the Company is unaware of any facts which would form a
reasonable basis for any such claim; (E) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or any Subsidiary infringes, misappropriates or otherwise violates
or conflicts with any Intellectual Property Rights or other proprietary rights
of others and the Company is unaware of any fact or circumstance that would form
a reasonable basis for any such claim; and (F) none of the Intellectual Property
Rights used by the Company or its Subsidiaries in their businesses has been
obtained or is being used by the Company or its Subsidiaries in violation of any
contractual obligation binding on the Company or any of its Subsidiaries;

(x) All Tax (as defined herein) returns and reports of the Company or its
Subsidiaries required to be filed by any of them have been timely filed, all
such returns and reports are true, correct and complete in all material
respects, and all taxes shown on such Tax returns to be due and payable and all
assessments, fees and other governmental charges upon the Company or its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable,
except,

 

8



--------------------------------------------------------------------------------

in each case, as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. There is no proposed Tax
assessment against the Company or its Subsidiaries which is not being actively
contested by the Company or its Subsidiaries in good faith and by appropriate
proceedings, except as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefore; provided that
for the purposes of this provision, “Tax” shall mean any present or future tax,
levy, impost, duty, assessment, charge, fee, deduction or withholding (together
with interest, penalties and other additions thereto) of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed;

(y) The Company and its Significant Subsidiaries possess, and are in compliance
with the terms of, all material certificates, authorizations, franchises,
licenses and permits (“Licenses”) necessary to the conduct of the business now
conducted and the Company and its Subsidiaries have not received any notice of
proceedings relating to the revocation or modification of any Licenses;

(z) The Company and its Significant Subsidiaries maintain insurance in such
amounts and insuring against such losses and risks as the Company reasonably
considers adequate to protect the Company and its Subsidiaries and their
respective businesses and none of the Company or any of its Subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business;

(aa) None of the Company or any of its Subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company or any of its Subsidiaries has (A) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (B) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (C) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977; or (D) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment;

(bb) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all jurisdictions
where the Company and its Subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened;

 

9



--------------------------------------------------------------------------------

(cc) None of the Company or any of its Subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC;

(dd) Except as disclosed in the Offering Circular, no fund investor has
withdrawn its tax equity commitments or to the knowledge of the Company
indicated an unwillingness or inability to fund its tax equity commitments; and

(ee) This Agreement has been duly authorized, executed and delivered by the
Company.

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.75% of the principal amount thereof, the principal amount of Firm Securities
set forth opposite the name of such Purchaser in Schedule I hereto, and (b) in
the event and to the extent that the Purchasers shall exercise the election to
purchase Optional Securities as provided below, the Company agrees to issue and
sell to each of the Purchasers, and each of the Purchasers agrees, severally and
not jointly, to purchase from the Company, at the same purchase price set forth
in clause (a) of this Section 2, that portion of the aggregate principal amount
of the Optional Securities as to which such election shall have been exercised
(to be adjusted by you so as to eliminate fractions of $1,000) determined by
multiplying such aggregate principal amount of Optional Securities by a
fraction, the numerator of which is the maximum aggregate principal amount of
Optional Securities which such Purchaser is entitled to purchase as set forth
opposite the name of such Purchaser in Schedule I hereto and the denominator of
which is the maximum aggregate principal amount of Optional Securities which all
of the Purchasers are entitled to purchase hereunder.

The Company hereby grants to the Purchasers the right to purchase at their
election up to $75,000,000 aggregate principal amount of Optional Securities, at
the same purchase price set forth in clause (a) of the first paragraph of this
Section 2, plus accrued interest, if any, from September 30, 2014 to the Second
Time of Delivery (as defined below) hereunder. Any such election to purchase
Optional Securities may be exercised by written notice from you to the Company,
given within a period of 13 calendar days of the First Time of Delivery, setting
forth the aggregate principal amount of Optional Securities to be purchased and
the date on which such Optional Securities are to be delivered, as determined by
you but in no

 

10



--------------------------------------------------------------------------------

event earlier than the First Time of Delivery (as defined in Section (4) hereof)
or, unless you and the Company otherwise agree in writing, earlier than two or
later than ten business days after the date of such notice. No Optional
Securities shall be sold or delivered unless the Firm Securities previously have
been, or simultaneously are, sold and delivered. The right to purchase the
Optional Securities or any portion thereof may be exercised from time to time
and to the extent not previously exercised may be surrendered and terminated at
any time upon notice by Goldman, Sachs & Co., Credit Suisse Securities (USA) LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated to the Company.

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company that:

(a) It will sell the Securities only to:(i) persons who it reasonably believes
are “qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A
under the Act in transactions meeting the requirements of Rule 144A; and

(b) It is an Institutional Accredited Investor (within the meaning of Rule 501
under the Act).

4.(a) The Firm Securities to be purchased by each Purchaser hereunder will be
represented by one or more global Firm Securities in book-entry form which will
be deposited by or on behalf of the Company to Goldman, Sachs & Co., Credit
Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, through the facilities of The Depository Trust Company (“DTC”) or
its designated custodian, for the account of each Purchaser, against payment by
or on behalf of such Purchaser of the purchase price therefor by wire transfer
of Federal (same day) funds to the accounts specified by the Company to Goldman,
Sachs & Co., Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated at least forty-eight hours in advance. The Company
will cause the certificates representing the Firm Securities to be made
available to Goldman, Sachs & Co., Credit Suisse Securities (USA) LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated for checking and packaging at
least twenty-four hours prior to the Time of Delivery with respect thereto at
the office of DTC or its designated custodian (the “Designated Office”) or at
the Closing Location (as defined below). The time and date of such delivery and
payment shall be, with respect to the Firm Securities, 9:30 a.m., New York City
time, on September 30, 2014 or such other time and date as Goldman, Sachs & Co.,
Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Company may agree upon in writing, and, with respect to the
Optional Securities, 9:30 a.m., New York time, on the date specified by Goldman,
Sachs & Co., Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in each written notice given by Goldman, Sachs &
Co., Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated of the Purchasers’ election to purchase such

 

11



--------------------------------------------------------------------------------

Optional Securities, or such other time and date as Goldman, Sachs & Co., Credit
Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Company may agree upon in writing. Such time and date for
delivery of the Firm Securities is herein called the “First Time of Delivery”,
each such time and date for delivery of the Optional Securities, if not the
First Time of Delivery, is herein called the “Second Time of Delivery”, and each
such time and date for delivery is herein called a “Time of Delivery”.

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchasers pursuant
to Section 8(l) hereof, will be delivered at the offices of Wilson Sonsini
Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto, CA 94304 (the “Closing
Location”), and the Securities will be delivered at the Designated Office, all
at such Time of Delivery. A meeting will be held at the Closing Location at 9:30
p.m., New York City time, on the New York Business Day next preceding such Time
of Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto. For the purposes of this Section 4, “New York Business Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York City are generally authorized or obligated by
law or executive order to close.

5. The Company agrees with each of the Purchasers:

(a) To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;

(b) For as long as may be necessary to complete the distribution of the
Securities, to promptly from time to time to take such action as you may
reasonably request to qualify the Securities and the shares of Stock issuable
upon conversion of the Securities for offering and sale under the securities
laws of such jurisdictions as you may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or subject itself to taxation in any jurisdiction in
which it was not otherwise subject to taxation;

(c) To furnish the Purchasers with written and electronic copies of the Offering
Circular and any amendment or supplement thereto in such quantities as you may
from time to time reasonably request, and if, at any time prior to the
expiration of nine months after the date of the Offering Circular, any event
shall have occurred as a result of which the Offering Circular as then amended
or supplemented would include an untrue statement of a material fact or omit to
state any material fact

 

12



--------------------------------------------------------------------------------

necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Offering Circular is
delivered, not misleading, or, if for any other reason it shall be necessary or
desirable during such same period to amend or supplement the Offering Circular,
to notify you and upon your request to prepare and furnish without charge to
each Purchaser and to any dealer in securities as many written and electronic
copies as you may from time to time reasonably request of an amended Offering
Circular or a supplement to the Offering Circular which will correct such
statement or omission or effect such compliance;

(d) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Offering Circular (the “Lock-Up
Period”), not to (i) offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the Act
relating to, any securities of the Company that are substantially similar to the
Securities or the Stock, including but not limited to any options or warrants to
purchase shares of Stock or any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities, or publicly disclose the intention to make any
offer, sale, pledge, disposition or filing or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Stock or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Stock or such other securities, in cash or otherwise other than the following
(including registration statements and disclosures related thereto): (A) the
Securities to be sold hereunder and the Underlying Shares, (B) pursuant to
employee equity incentive plans disclosed in the Pricing Circular, or upon the
exercise, conversion or exchange of exercisable, convertible or exchangeable
securities outstanding as of the date of this Agreement, (C) pursuant to a bona
fide third party tender offer, merger or consolidation made to all holders of
the Company’s capital stock, (D) the issuance of Stock in connection with the
closing of the Agreement and Plan of Merger, dated as of June 16, 2014, as
amended, by and among the Company, Sunflower Acquisition Corporation, Sunflower
Acquisition LLC, Silevo, Inc., Richard Lim, as security holder representative,
and U.S. Bank National Association, as escrow agent, (E) the issuance of Stock,
in amount up to an aggregate of 6% of the sum of the Company’s fully-diluted
shares outstanding as of the date of the Pricing Circular plus the amount of
Optional Securities to the extent exercised, in connection with mergers or
acquisitions of securities, businesses, property or other assets (including
pursuant to any employee benefit plans assumed in connection with such
transactions), joint ventures, strategic alliances or equipment leasing
arrangements, in each case in this clause (E), provided that the acquirer of
such Stock agrees to be subject to the terms of this lock-up provision for the
remainder of the Lock-Up Period, and (F) the issuance of up to 100,000 shares of
Stock in the aggregate in connection with the Company’s commercial relationships
or arrangements, without your prior written consent;

 

13



--------------------------------------------------------------------------------

(e) For one year after the date of original issuance of the Securities, if at
any time when the Company is not subject to Section 13 or 15(d) of the Exchange
Act, for the benefit of holders from time to time of Securities, to furnish at
its expense, upon request, to holders of Securities and prospective purchasers
of Securities information (the “Additional Issuer Information”) satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Act;

(f) Except for such documents that are publicly available on EDGAR, to furnish
to the holders of the Securities as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as
practicable after the end of each of the first three quarters of each fiscal
year (beginning with the fiscal quarter ending after the date of the Offering
Circular), to make available to its stockholders consolidated summary financial
information of the Company and its subsidiaries for such quarter in reasonable
detail;

(g) During a period of three years from the date of the Offering Circular, to
furnish to you copies of all reports or other communications (financial or
other) furnished to stockholders, and to deliver to you (i) as soon as they are
available, copies of any non-confidential reports and financial statements
furnished to or filed with the Commission or any national securities exchange on
which any class of securities of the Company is listed; and (ii) such additional
non-confidential information concerning the business and financial condition of
the Company as you may from time to time reasonably request (such financial
statements to be on a consolidated basis to the extent the accounts of the
Company and its subsidiaries are consolidated in reports furnished to its
stockholders generally or to the Commission); provided, however, that the
Company shall not be required to provide documents (1) that are available on the
Company’s website or through EDGAR or (2) the provision of which would require
public disclosure by the Company under Regulation FD;

(h) During the period of one year after the Time of Delivery, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144 under
the Act) to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them (other than
pursuant to a registration statement that has been declared effective under the
Act);

(i) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Circular under
the caption “Use of Proceeds”;

(j) To use its best efforts to continue to list the Stock on the Nasdaq Stock
Market Inc.’s Global Market (“NASDAQ”);

(k) To reserve and keep available at all times, free of preemptive rights,
shares of Stock for the purposes of enabling the Company to satisfy any
obligation to issue shares of its Stock upon conversion of the Securities; and

 

14



--------------------------------------------------------------------------------

(l) Upon request of any Purchaser, to furnish, or cause to be furnished, to such
Purchaser an electronic version of the Company’s trademarks, servicemarks and
corporate logo for use on the website, if any, operated by such Purchaser for
the purpose of facilitating the on-line offering of the Shares (the “License”);
provided, however, that the License shall be used solely for the purpose
described above, is granted without any fee and may not be assigned or
transferred.

6. (a) The Company represents and agrees that, without the prior consent of
Goldman, Sachs & Co., Credit Suisse Securities (USA) LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, it and its affiliates and any other person
acting on its or their behalf (other than the Purchasers, as to which no
statement is given) (x) have not made and will not make any offer relating to
the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”) and
(y) have not solicited and will not solicit offers for, and have not offered or
sold and will not offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D other than any such solicitation listed on Schedule II(d) (each
such solicitation, a “Permitted General Solicitation”; each written general
solicitation document listed on Schedule II(d), a “Permitted General
Solicitation Material”);

(b) Each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company, Goldman, Sachs & Co., Credit Suisse
Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
other than one or more term sheets relating to the Securities containing
customary information and conveyed to purchasers of securities or any Permitted
General Solicitation Material, it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets and any Permitted General Solicitation Material), is
hereinafter referred to as a “Purchaser Supplemental Disclosure Document”); and

(c) Any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company, Goldman, Sachs & Co., Credit Suisse
Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, is
listed as applicable on Schedule II(b), Schedule II(c) or Schedule II(d) hereto,
respectively.

7. The Company covenants and agrees with the several Purchasers that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the

 

15



--------------------------------------------------------------------------------

registration of the Securities and the shares of Stock issuable upon conversion
of the Securities under the Act and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Circular and the Offering Circular and amendments and supplements thereto and
the mailing and delivering of copies thereof to the Purchasers and dealers;
(ii) the cost of printing or producing any Agreement among Purchasers, this
Agreement, the Indenture, the Blue Sky Memorandum, closing documents (including
any compilations thereof) and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities and the shares of Stock
issuable upon conversion of the Securities for offering and sale under state
securities laws as provided in Section 5(b) hereof, including the reasonable
fees and disbursements of one counsel for the Purchasers in connection with such
qualification and in connection with the Blue Sky survey; (iv) any fees charged
by securities rating services for rating the Securities; (v) the filing fees
incident to, and the reasonable fees and disbursements of counsel for the
Purchasers in connection with, any required review by FINRA of the terms and the
sale of the Securities; provided, however, that the Company shall not be
obligated to pay the fees (excluding disbursements) of counsel to the Purchasers
set forth in (iii) and (v) above with respect to U.S. jurisdictions to the
extent such fees exceed $30,000 in the aggregate; (vi) the cost of preparing
stock certificates, if applicable; (vii) all fees and expenses in connection
with listing the shares of Stock issuable upon conversion of the Securities on
the NASDAQ; (viii) the cost of preparing the Securities; (ix) the fees and
expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; (x) the costs incurred by the Company and its employees
associated with the “road show” undertaken in connection with the marketing of
the offering of the Securities; and (xi) all other costs and expenses incident
to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section. It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, and any
advertising expenses connected with any offers they may make.

8. The obligations of the Purchasers to purchase and pay for the Firm Securities
at the First Time of Delivery and the Optional Securities to be purchased on
each other Time of Delivery shall be subject, in their discretion, to the
condition that all representations and warranties and other statements of the
Company herein are, at and as of such Time of Delivery, true and correct, the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

(a) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Purchasers, shall
have furnished to you such written opinion or opinions (a form of each such
opinion is attached as Annex I(a) hereto), dated as of such Time of Delivery, in
form and substance satisfactory to you, with respect to such matters as you may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

16



--------------------------------------------------------------------------------

(b) Wilson Sonsini Goodrich & Rosati, P.C., counsel for the Company, shall have
furnished to you their written opinion, dated as of such Time of Delivery, in
substantially the form attached as Annex I(b) hereto.

(c) On the date of the Offering Circular at a time prior to the execution of
this Agreement, at 9:30 a.m., New York City time, and also at each Time of
Delivery, Ernst & Young LLP shall have furnished to you a letter or letters,
dated the respective dates of delivery thereof, in form and substance
satisfactory to you, to the effect set forth in Annex II(a) hereto (the executed
copy of the letter delivered prior to the execution of this Agreement is
attached as Annex II(b) hereto and a draft of the form of letter to be delivered
at each Time of Delivery is attached as Annex II(c) hereto);

(d) (i) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Circular any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular, and (ii) since the respective dates as of which information is given
in the Pricing Circular there shall not have been any change in the capital
stock (other than (A) the issuance or grant of securities pursuant to employee
equity incentive plans or pursuant to the exercise of outstanding options,
warrants or rights, (B) the repurchase of shares of capital stock pursuant to
agreements providing for an option to repurchase or a right of first refusal on
behalf of the Company, in each case as such (1) equity incentive plans,
(2) outstanding options, warrants or rights, and (3) agreements that are
described in the Pricing Circular) or (C) the issuance of Stock in connection
with the closing of the Agreement and Plan of Merger, dated as of June 16, 2014,
by and among us, Sunflower Acquisition Corporation, Sunflower Acquisition LLC,
Silevo, Inc., Richard Lim, as security holder representative, and U.S. Bank
National Association, as escrow agent) or long-term debt of the Company or any
of its Subsidiaries (other than as disclosed in or contemplated by the Pricing
Circular) of the Company or any of its Subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, consolidated financial position, consolidated stockholders’ equity
or consolidated results of operations of the Company and its Subsidiaries,
otherwise than as set forth or contemplated in the Pricing Circular, the effect
of which, in any such case described in clause (i) or (ii), is in your judgment
so material and adverse as to make it impracticable or inadvisable to proceed
with the offering or the delivery of the Securities being issued at such Time of
Delivery on the terms and in the manner contemplated in this Agreement and in
the Offering Circular;

(e) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s debt securities, if any, by any

 

17



--------------------------------------------------------------------------------

“nationally recognized statistical rating organization”, as that term is defined
by the Commission for purposes of Rule 436(g) under the Act, and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of the Company’s
debt securities;

(f) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NASDAQ; (ii) a suspension or material limitation in trading in
the Company’s securities on the NASDAQ; (iii) a general moratorium on commercial
banking activities declared by either Federal or New York or California State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in your judgment makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities being issued at such
Time of Delivery on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Circular;

(g) The shares of Stock issuable upon conversion of the Securities shall have
been duly listed, subject to notice of issuance, on the NASDAQ;

(h) The Purchasers shall have received an executed original copy of the
Indenture;

(i) The Company shall have obtained and delivered to the Purchasers executed
copies of an agreement from each director and officer of the Company and each
stockholder listed on Schedule IV hereto, substantially to the effect set forth
in Annex III hereto in forms and substance satisfactory to you;

(j) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of Offering Circular;

(k) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

(l) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
and as to such other matters as you may reasonably request, and the Company
shall have furnished or caused to be furnished certificates as to the matters
set forth in subsection (d) of this Section 8.

9. (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which

 

18



--------------------------------------------------------------------------------

such Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular or the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances under which they are made, not misleading, and will
reimburse each Purchaser for any legal or other expenses reasonably incurred by
such Purchaser in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any Preliminary
Offering Circular, the Pricing Circular, the Pricing Disclosure Package, the
Offering Circular or any such amendment or supplement, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by any
Purchaser through Goldman, Sachs & Co., Credit Suisse Securities (USA) LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated expressly for use therein.
For avoidance of doubt, the Company and each of the Purchasers hereby
acknowledge and agree that the only written information furnished to the Company
by the Purchasers through Goldman, Sachs & Co., Credit Suisse Securities (USA)
LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated are as follows:
(i) the third and fourth sentences of the second paragraph of text under the
caption “Plan of Distribution” in the Pricing Circular concerning the reoffering
terms; (ii) the ninth paragraph of text under the caption “Plan of Distribution”
in the Pricing Circular concerning short sales, stabilization and purchases to
cover short sales by the Purchasers; (iii) the tenth paragraph of text under the
caption “Plan of Distribution” in the Pricing Circular concerning penalty bids
imposed by the Purchasers; and (iv) the thirteenth paragraph of text under the
caption “Plan of Distribution” in the pricing circular concerning the offer
price and dealer concession to be offered by the Purchasers.

(b) Each Purchaser will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Pricing Disclosure
Package, the Offering Circular, or any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Circular, the Pricing Circular, the Pricing
Disclosure Package, the Offering Circular

 

19



--------------------------------------------------------------------------------

or any such amendment or supplement, any Company Supplemental Disclosure
Document or any Permitted General Solicitation Material, in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through Goldman, Sachs & Co., Credit Suisse Securities (USA) LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated expressly for use therein; and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred. For avoidance of doubt, the Company and each of
the Purchasers hereby acknowledge and agree that the only written information
furnished to the Company by the Purchasers through Goldman, Sachs & Co., Credit
Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated are as follows: (i) the third and fourth sentences of the second
paragraph of text under the caption “Plan of Distribution” in the Pricing
Circular concerning the reoffering terms; (ii) the ninth paragraph of text under
the caption “Plan of Distribution” in the Pricing Circular concerning short
sales, stabilization and purchases to cover short sales by the Purchasers;
(iii) the tenth paragraph of text under the caption “Plan of Distribution” in
the Pricing Circular concerning penalty bids imposed by the Purchasers; and
(iv) the thirteenth paragraph of text under the caption “Plan of Distribution”
in the pricing circular concerning the offer price and dealer concession to be
offered by the Purchasers.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

20



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (net of discounts and commissions but before deducting any other
expenses) received by the Company bear to the total discounts and commissions
received by the Purchasers, in each case as set forth in the table on the cover
page of the Offering Circular. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.

 

21



--------------------------------------------------------------------------------

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of each Purchaser and
each person, if any, who controls any Purchaser within the meaning of the Act
and each broker-dealer affiliate of any Purchaser; and the obligations of the
Purchasers under this Section 9 shall be in addition to any liability which the
respective Purchasers may otherwise have and shall extend, upon the same terms
and conditions, to each officer and director of the Company, including any
person who, with his or her consent, is named in the Offering Circular as about
to become a director of the Company, and to each person, if any, who controls
the Company within the meaning of the Act.

10. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder at such Time of Delivery,
you may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein. If within thirty-six
hours after such default by any Purchaser you do not arrange for the purchase of
such Securities, then the Company shall be entitled to a further period of
thirty-six hours within which to procure another party or other parties
satisfactory to you to purchase such Securities on such terms at a Time of
Delivery. In the event that, within the respective prescribed periods, you
notify the Company that you have so arranged for the purchase of such
Securities, or the Company notifies you that it has so arranged for the purchase
of such Securities, you or the Company shall have the right to postpone such
Time of Delivery for a period of not more than seven days, in order to effect
whatever changes may thereby be made necessary in the Offering Circular, or in
any other documents or arrangements, and the Company agrees to prepare promptly
any amendments or supplements to the Offering Circular which in your opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of such
Securities that such defaulting Purchaser or Purchasers agreed but failed to
purchase does not exceed one-eleventh of the aggregate principal amount of
Securities that the Purchasers are obligated to purchase at such Time of
Delivery, then the Company shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Securities which such Purchaser
agreed to purchase hereunder at such Time of Delivery and, in addition, to
require each non-defaulting Purchaser to purchase its pro rata share (based on
the principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

 

22



--------------------------------------------------------------------------------

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Company as
provided in subsection (a) above, the aggregate principal amount of Securities
that such defaulting Purchaser or Purchasers agreed but failed to purchase
exceeds one-eleventh of the aggregate principal amount of all the Securities to
be purchased at such Time of Delivery, or if the Company shall not exercise the
right described in subsection (b) above to require non-defaulting Purchasers to
purchase Securities of a defaulting Purchaser or Purchasers, then this Agreement
(or, with respect to a Second Time of Delivery, the obligations of the
Purchasers to purchase and of the Company to sell the Optional Securities) shall
thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 7 hereof and the indemnity and
contribution agreements in Section 9 hereof (provided that if such default
occurs with respect to Optional Securities after the First Time of Delivery,
this Agreement will not terminate as to the Firm Securities or any Optional
Securities purchased prior to such termination). Nothing herein shall relieve a
defaulting Purchaser from liability for its default.

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

12. If this Agreement shall be terminated pursuant to Section 10 hereof, the
Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, any
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all out-of-pocket
expenses approved in writing by you, including fees and disbursements of
counsel, reasonably incurred by the Purchasers in making preparations for the
purchase, sale and delivery of the Securities, but the Company shall then be
under no further liability to any Purchaser except as provided in Sections 7 and
9 hereof.

13. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you jointly or by Goldman, Sachs & Co., Credit Suisse Securities (USA) LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated on behalf of you as the
Representatives.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the

 

23



--------------------------------------------------------------------------------

Company, which information may include the name and address of their respective
clients, as well as other information that will allow the purchasers to properly
identify their respective clients.

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the Representatives in care of Goldman, Sachs & Co., 200
West Street, New York, New York 10282-2198, Attention: Registration Department;
Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, New York
10010-3629, Attention: LCD-IBD; and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, New York 10036, Attention: ECM Legal;
and if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to the address of the Company set forth on the cover of the
Offering Circular, Attention: General Counsel, with a copy to Wilson Sonsini
Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto, California 94304,
Attention: Steven V. Bernard; and if to any stockholder that has delivered a
lock-up letter referenced in Section 8(h) hereof shall be delivered or sent by
mail to his or her respective address provided in Schedule IV hereto or such
other address as such stockholder shall provide in writing to the Company;
provided, however, that any notice to a Purchaser pursuant to Section 9(b)
hereof shall be delivered or sent by mail, telex or facsimile transmission to
such Purchaser at its address set forth in its Purchasers’ Questionnaire, or
telex constituting such Questionnaire, which address will be supplied to the
Company by you upon request; provided, however, that notices under subsection
5(c) shall be in writing, and if to the Purchasers shall be delivered or sent by
mail, telex or facsimile transmission to you as the Representatives at Goldman,
Sachs & Co., 200 West Street, New York, New York 10282-2198, Attention: Control
Room; Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New York, New
York 10010-3629, Attention: LCD-IBD; and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, One Bryant Park, New York, New York 10036, Attention: ECM Legal.
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business.

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the several Purchasers, on

 

24



--------------------------------------------------------------------------------

the other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of the Company, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchasers, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchasers, or any of them, with
respect to the subject matter hereof.

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or our engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

19. THE COMPANY AND EACH OF THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information

 

25



--------------------------------------------------------------------------------

relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws. For this purpose, “tax treatment” means
US federal and state income tax treatment, and “tax structure” is limited to any
facts that may be relevant to that treatment.

If the foregoing is in accordance with your understanding, please sign and
return to us (one for the Company and each of the Representatives plus one for
each counsel) counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.

[Remainder of Page Intentionally Left Blank]

 

26



--------------------------------------------------------------------------------

Very truly yours, SOLARCITY CORPORATION

By:

 

/s/ Brad W. Buss

  Name: Brad W. Buss   Title: Chief Financial Officer

Accepted as of the date hereof:

 

GOLDMAN, SACHS & CO.

By:

 

/s/ Adam Greene

 

Name: Adam Greene

 

Title: Vice President

CREDIT SUISSE SECURITIES (USA) LLC

By:

 

/s/ Chris Radtre

 

Name: Chris Radtre

 

Title: Director

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED

By:

 

/s/ Ray Wood

 

Name: Ray Wood

 

Title: Managing Director

On behalf of each of the Purchasers



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser    Aggregate Principal
Amount of
Securities to be
Purchased      Aggregate Principal
Amount of Optional
Securities to be
Purchased if Maximum
Option Exercised  

Goldman, Sachs & Co.

   $ 166,666,000       $ 25,000,000   

Credit Suisse Securities (USA) LLC

   $ 141,667,000       $ 21,250,000   

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

   $ 141,667,000       $ 21,250,000   

Deutsche Bank Securities Inc.

   $ 25,000,000       $ 3,750,000   

Barclays Capital Inc.

   $ 25,000,000       $ 3,750,000   

Total

   $ 500,000,000       $ 75,000,000      

 

 

    

 

 

 

 

S-I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference: None

 

(b) Company Supplemental Disclosure Documents: None

 

(c) Purchaser Supplemental Disclosure Documents: None

 

(d) Permitted General Solicitation Materials:

Press release of the Company dated September 23, 2014, relating to the
announcement of the offering of the Securities.

Press release of the Company dated September 24, 2014, relating to the pricing
of the offering of the Securities.

 

S-II-1